DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claims 4 and 6 need to be re-written in order to clarify that the recited types of fibers, and only the fibers, are listed in the alternative.  Examiner suggests amending claim 4 to read “…honeycomb paper core; glass fiber, Carbon fiber, or Kevlar fiber; and rigid polyurethane foam.” Examiner suggests amending claim 6 to read “…honeycomb aluminum core; glass fiber, Carbon fiber, or Kevlar fiber; and rigid polyurethane foam.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wear-resistant soft elastic layer” in line 3.  It is unclear as to whether this wear-resistant soft elastic layer is the same as or different from the wear-resistant soft elastic layer recited in line 2.  For purposes of examination, line 3 will be read as “the wear-resistant soft elastic layer.”
Claim 1 also requires that the wear-resistant soft elastic layer protects the rigid carrier “on its visible side or side”.  It is unclear as to exactly what the second recitation of side is referring.
Claim 1 requires that the rigid carrier is protected by the wear-resistant soft elastic layer and “is wrapped by its shape”.  It is unclear as to what “is wrapped by its shape” means.  
Claims 2-9 are rejected as being dependent on indefinite claim 1.
Claims 4 and 6 recite the trade name Kevlar.  The use of a trademark or tradename to identify a particular material or product does not comply with 35 U.S.C. 112(b).  See MPEP 2173.05(u).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 2019/0375176 to Robinson et al. (herein Robinson).
Regarding claim 1, Robinson teaches a honeycomb reinforced load structure corresponding to the trunk floor recited in the instant claims that can be employed in a vehicle where a load is applied, such as a floor (paragraph 0002).  Robinson teaches that the load structure 10 comprises panel 12 corresponding to the rigid carrier recited in the instant claims (paragraph 0020) that can have over rim coating 26 corresponding to the wear-resistant soft elastic layer recited in the instant claims wherein over rim coating 26 can be a rigid polyurethane (paragraph 0022).   Fig 2 shows over rim coating 26 covering panel 12 on two surfaces thereby meeting the claimed limitations of protecting the rigid carrier layer and wrapping it by its shape.
Regarding claims 2 and 4, Robinson teaches all the limitations of claim 1 as discussed above.
Robinson teaches that panel 12 comprises core 14 of honeycomb paper with a layer of glass 18 and polyurethane coating 20 which can be foamed and provide hardness (paragraph 0020).  One of ordinary skill in the art would recognize that a foam that provides hardness would meet the requirements of being a rigid foam.
Regarding claim 9, Robinson teaches all the limitations of claim 1 as discussed above.
One of ordinary skill in the art would reasonably consider polyurethane coating 20 to have a defined design, i.e. it was not placed at random on panel 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0375176 to Robinson et al. (herein Robinson) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2007/0054087 Smith et al. (herein Smith).
Regarding claims 3 and 6, Robinson teaches all the limitations of claim 1 as discussed above.
Robinson teaches that panel 12 comprises core 14 of honeycomb paper with a layer of glass 18 and polyurethane coating 20 which can be foamed and provide hardness (paragraph 0020).  One of ordinary skill in the art would recognize that a foam that provides hardness would meet the requirements of being a rigid foam.
Robinson is silent as to the honeycomb being an aluminum honeycomb.
Smith teaches an aircraft floor panel comprising a honeycomb core and face sheets bonded thereto (abstract).  Smith teaches that honeycomb cores can be made from many materials including aluminum and paper (paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the honeycomb core of Robinson to be made of aluminum as taught by Smith because it is known in the art to be suitable for the intended purpose.  See MPEP 2144.07.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0375176 to Robinson et al. (herein Robinson) as applied to claim 1 above and in view of U.S. Pre-grant Publication 2018/0311931 to Wodzinski et al. (herein Wodzinski).
Regarding claim 5, Robinson teaches all the limitations of claim 1 as discussed above.
Robinson teaches that panel 12 comprises core 14 of honeycomb paper with a layer of glass 18 and polyurethane coating 20 which can be foamed and provide hardness (paragraph 0020).  One of ordinary skill in the art would recognize that a foam that provides hardness would meet the requirements of being a rigid foam.
Robinson is silent as to the panel comprising natural fibers.
Wodzinski teaches a multi-layer assembly comprising a core layer and one or more fiber-reinforced layers that is used for vehicle load floors and flooring panels (abstract).  Wodzinski teaches that the reinforcing fibers can be made from materials including glass fibers or natural fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer of Robinson to be made of natural fibers as taught by Smith because it is known in the art to be suitable for the intended purpose.  See MPEP 2144.07.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0375176 to Robinson et al. (herein Robinson) as applied to claim 1 above and in view of Chinese Publication CN 107199667 to Li cited in Information Disclosure Statement filed 6 January 2020 (herein Li, see machine translation).
Regarding claim 7, Robinson teaches all the limitations of claim 1 as discussed above.
Robinson is silent as to polyurethane over rim coating 26 being foamed.
Li teaches a polyurethane composite material (paragraph 0006) used in the automotive industry (paragraph 0004).  Li teaches that the composite material is formed by wrapping a honeycomb core with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify over rim coating 26 of Robinson to be the foamed material as taught by Li because the surface is smooth and clean and has a long service life (paragraph 0038).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2019/0375176 to Robinson et al. (herein Robinson) as applied to claim 1 above and in view of Chinese Publication CN 107199667 to Li cited in Information Disclosure Statement filed 6 January 2020 (herein Li, see machine translation) and U.S. Pre-grant Publication 2017/0095997 to Dodworth (herein Dodworth).
Regarding claim 8, Robinson teaches all the limitations of claim 1 as discussed above.
Robinson is silent as to polyurethane over rim coating 26 being foamed or containing inorganic particles.
Regarding over rim coating 26 being foamed, Li teaches a polyurethane composite material (paragraph 0006) used in the automotive industry (paragraph 0004).  Li teaches that the composite material is formed by wrapping a honeycomb core with glass fiber material, spraying foamed polyurethane on the glass fiber material, and clamping the whole composite material in a mold (paragraphs 0024-0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify over rim coating 26 of Robinson to be the foamed material as taught by Li because the surface is smooth and clean and has a long service life (paragraph 0038).
Regarding over rim coating 26 containing inorganic particles, Dodworth teaches a composite laminate structure comprising a core including a plurality of cells, a fiber sheet applied thereon, and a polymer resin material applied on the fiber sheet (paragraph 0017) that is foamed (paragraph 0051).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify over rim coating 26 of Robinson as modified according to Li to contain fillers as taught by Dodworth because it would reduce shrinkage (paragraph 0055).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783